Exhibit 99.1 UPEK, Inc. Consolidated Financial Statements December31, 2009 and 2008 Page(s) Report of Independent Auditors 1 Consolidated Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Mandatorily Redeemable Convertible Preferred Stock and Stockholders’ Deficit 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6–38 PricewaterhouseCoopers LLP Suite 1600 Ten Almaden Blvd. San Jose CA 95113 Telephone (408) 817 3700 Facsimile (408) 817 5050 pwc.com Report of Independent Auditors To the Board of Directors and Stockholders of UPEK, Inc. In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, mandatorily redeemable convertible preferred stock and stockholders deficit and cash flows present fairly, in all material respects, the financial position of UPEK, Inc. and its subsidiaries at December 31, 2009 and December 31, 2008, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1 and Note 12 to the consolidated financial statements, the Company has convertible promissory notes that, if not converted or extended, are due in March and April 2011, respectively. /s/PricewaterhouseCoopers LLP May 21, 2010 except for Note 12, as to which the date is November 15, 2010. San Jose, California UPEK, Inc. Consolidated Balance Sheets December31, 2009 and 2008 (in thousands of dollars, except share and per share amounts) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred cost of revenue Prepaid expenses and other current assets Total current assets Property and equipment, net Other noncurrent assets Goodwill Total assets $ $ Liabilities, Mandatorily Redeemable Convertible Preferred Stock and Stockholders' Deficit Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenues Bank loan, current portion - Total current liabilities Income taxes payable Other long-term liabilities 68 Warrant liability Total liabilities Commitments and contingencies (Note 7) Mandatorily redeemable convertible preferred stock Series A, $0.0001 par value - 3,333,333 shares authorized, 0 shares issued and outstanding as of December 31, 2009 and 3,333,327 shares issued and outstanding as of December 31, 2008 - (Liquidation preference $0 at December 31, 2009, and $10,000 as of December 31, 2008) Series A-1, $0.0001 par value - 3,333,327 shares authorized, 2,652,686 shares issued and outstanding as of December 31, 2009, 0 shares issued and outstanding as of December 31, 2008 - (Liquidation preference $7,958 as of December 31, 2009) Series B-1, $0.0001 par value - 6,916,667 shares authorized, 0 shares issued and outstanding as of December 31, 2009 and 6,916,660 shares issued and outstanding as of December 31, 2008 - (Liquidation preferenceof $0 at December 31, 2009 and $20,750 at December 31, 2008) Series B-2, $0.0001 par value - 6,916,660 shares authorized, 5,499,995 shares issued and outstanding as of December 31, 2009, 0 shares issued and outstanding as of December 31, 2008 - (Liquidation preference $16,500 as of December 31, 2009) Series C, $0.0001 par value - 757,146 shares authorized, 0 shares issued and outstanding as of December 31, 2009 and 757,137 shares issued and outstanding as of December 31, 2008 - (Liquidation preference $0 at December 31, 2009, and $10,000 as of December 31, 2008) Series C-1, $0.0001 par value - 529,994 shares authorized, 429,295 shares issued and outstanding as of December 31, 2009, 0 shares issued and outstanding as of December 31, 2008 - (Liquidation preference $5,670 as of December 31, 2009) Series D, $0.0001 par value - 440,000 shares authorized, 0 shares issued and outstanding as of December 31, 2009 and 437,772 shares issued and outstanding as of December 31, 2008 - (Liquidation preferenceof $0 and $7,000 as of December 31, 2009 and 2008) Series D-1, $0.0001 par value - 437,772 shares authorized, 332,342 shares issued and outstanding as of December 31, 2009, 0 shares issued and outstanding as of December 31, 2008 - (Liquidation preference $5,314 as of December 31, 2009) Series E, $0.0001 par value - 3,400,000 shares authorized, 3,314,630 shares issued and outstanding as of December 31, 2009, 0 shares issued and outstanding as of December 31, 2008 - (Liquidation preference $23,611 as of December 31, 2009) Stockholders' deficit Common stock, $0.0001 par value - 46,000,000 shares authorized, 6,200,675 issued and outstanding as of December 31, 2009, 1,680,389 shares issued and outstanding as of December 31, 2008 1 - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) Total liabilities, mandatorily redeemable convertible preferred stock and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 UPEK, Inc. Consolidated Statements of Operations December31, 2009 and 2008 Year Ended December 31, (in thousands of dollars) Revenue $ $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other income (expense) Charge for beneficial conversion feature on conversion of notes ) - Benefit from change in warrant carrying value Interest income 26 39 Interest and other expense ) ) Loss before income taxes ) ) Provision for income taxes 24 58 Net loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 UPEK, Inc. Consolidated Statements of Mandatorily Redeemable Convertible Preferred Stock and Stockholders’ Deficit December31, 2009 and 2008 Preferred Series A Preferred Series A-1 Preferred Series B-1 Preferred Series B-2 Preferred Series C Preferred Series C-1 Preferred Series D Preferred Series D-1 Preferred Series E Common Stock Paid-In Accumulated Comprehensive Stockholders' Comprehensive (in thousands of dollars) Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Income Deficit Loss Balances at December 31, 2007 $ - $
